                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                  )
EDWARD ALAN YEARTA,               )
                                  )
     Plaintiff,                   )
                                  )    No. 17-2117
                                  )
v.                                )
                                  )
AMUSEMENTS OF AMERICA, INC.;      )
DELTA FAIR, INC.; UNIVERSAL       )
FAIRS, LLC; and BELLE CITY        )
AMUSEMENTS, INC.,                 )
                                  )
     Defendants.                  )
                                  )
                                  )
                                  )
                                  )
                                  )

                               ORDER


     Before the Court are two motions.        The first motion is

Defendant Belle City Amusements, Inc.’s (“Belle City’s”) January

4, 2019 Motion for Summary Judgment.    (ECF No. 101.)   Defendants

Amusements of America, Inc. (“AOA”)and Delta Fair, Inc. responded

on February 1, 2019.     (ECF No. 103.)     Belle City replied on

February 15, 2019.     (ECF No. 104.)     AOA and Delta Fair have

brought crossclaims against Belle City for indemnification and

defense.   Belle City seeks summary judgment on those crossclaims

on the ground that Belle City’s contract with AOA does not
obligate it to indemnify AOA and Delta Fair for their defense

costs in this case.

     The second motion is Plaintiff Edward Alan Yearta, AOA, and

Delta Fair’s January 18, 2019 Joint Motion to Dismiss.     (ECF No.

102.)     Movants seek dismissal of Yearta’s claims and of AOA and

Delta Fair’s crossclaims against Belle City based on a settlement

agreement.    Belle City responded on February 15, 2019.   (ECF No.

105.)     AOA and Delta Fair replied on February 28, 2019.     (ECF

No. 108.)

     For the following reasons, Yearta’s claims are DISMISSED

WITH PREJUDICE.      The Court RESERVES RULING on AOA and Delta

Fair’s Motion to Dismiss their crossclaims against Belle City.

The Court RESERVES RULING on Belle City’s Motion for Summary

Judgment.     AOA and Delta Fair may file a motion to substitute

under Rule 25(c) within fourteen (14) days of the entry of this

Order.

I.      Background

     This suit arises from the electrocution of Plaintiff Edward

Alan Yearta while he was working at the Delta Fair & Music

Festival in Memphis, Tennessee on August 30, 2016.         (ECF No.

103-1 ¶ 2.)     Yearta, an employee of Prime Time Amusements, was

setting up a ride called the Alpine Bob, which had been plugged

into a generator owned by Belle City.    (Id. ¶ 3.)   Another ride,

the Ring of Fire, owned by AOA, was being set up at the same

                                  2
time by employees of AOA.        (Id. ¶ 4.)        The Alpine Bob and the

Ring of Fire were plugged into the same generator.              (Id.)

     As AOA employees were erecting the Ring of Fire, the ride

became energized by a nearby overhead power line.                  (Id. ¶ 5.)

Electricity from the power line flowed through the Ring of Fire,

through Belle City’s generator, through the Alpine Bob, and into

Yearta’s body.    (Id.)    Yearta was injured.        (Id. ¶ 1.)

     Yearta filed a Complaint on February 21, 2017, which he

amended on June 2, 2017.      (ECF Nos. 1, 25.)       He alleges that his

injuries were caused by Defendants’ negligence.                (ECF No. 25

¶ 25.)

     On June 16, 2017, and September 4, 2018, respectively, AOA

and Delta Fair filed crossclaims against Belle City.                (ECF Nos.

31, 95.)   AOA and Delta Fair seek indemnification and defense,

or, alternatively, contribution from Belle City.              (Id.)

     On December 6, 2018, Yearta agreed to a settlement that

resolved all of his claims against Defendants.               (ECF No. 104-1

¶ 29.)     The   settlement   agreement     gave    Yearta   the    right   to

purchase an annuity, which was funded with settlement proceeds

on December 27, 2018.      (Id. ¶ 35.)      Liberty Corporate Capital,

Ltd. (“Liberty”), AOA and Delta Fair’s insurer, paid $2,075,000

to fund the annuity.      (Id. ¶ 33.)     No other party contributed to

the settlement payment.       (Id.)



                                      3
      On January 4, 2019, Belle City filed this Motion for Summary

Judgment.      (ECF No. 101.)     It argues that its contract with AOA

does not require it to indemnify AOA and Delta Fair for Yearta’s

claims.    (See id.)

      On January 18, 2019, Yearta, AOA, and Delta Fair filed this

Joint Motion to Dismiss.         (ECF NO. 102.)       They ask the Court to

dismiss Yearta’s claims because they have been resolved by the

settlement agreement.       (Id.)       AOA and Delta Fair also ask the

Court to dismiss their crossclaims against Belle City because

Liberty is now the real party in interest to those claims.             (Id.)

II.   Jurisdiction

      The Court has diversity jurisdiction under 28 U.S.C. § 1332.

Yearta is a resident and citizen of Brooks County, Georgia.            (Am.

Compl., ECF No. 25 ¶ 1.)         AOA is a New Jersey corporation with

its principal place of business in West Caldwell, New Jersey.

(Id. ¶ 2.)       Delta Fair is a Tennessee corporation with its

principal place of business in Eads, Tennessee.                 (Id. ¶ 3.)

Universal Fairs, LLC is “a Tennessee corporation” with its

principal place of business in Eads, Tennessee.                 (Id. ¶ 4.)

Belle City is a Florida corporation with its principal place of

business in Longwood, Florida.              (Id. ¶ 5.)     The parties are

completely diverse.

      Yearta    alleges   that    the   amount   in    controversy   exceeds

$75,000.    (See id. ¶ 62.)       “[T]he sum claimed by the plaintiff

                                        4
 controls if the claim is apparently made in good faith.”         St.

 Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938);

 see also Charvat v. NMP, LLC, 656 F.3d 440, 447 (6th Cir. 2011).

 The requirements of diversity jurisdiction are satisfied.

III.   Analysis

           A. Consultation Requirement Under the Local Rules

       Belle City argues that Yearta, AOA, and Delta Fair’s Joint

 Motion to Dismiss is “inherently deficient” because the movants

 did not attach a certificate of consultation.     (ECF No. 105 at

 965.)   Local Rule 7.2(1)(B) provides that a motion for voluntary

 dismissal under Rule 41 must be accompanied by a certificate of

 consultation affirming that the parties are unable to reach an

 accord with respect to the issues addressed in the motion.      L.R.

 7.2(1)(B).    Failure to attach a certificate of consultation is

 good grounds for denying the motion.     Id.

       In the interest of the expeditious and economical resolution

 of this litigation, however, the Court will not disqualify the

 Joint Motion to Dismiss under the Local Rules.

           B. Voluntary Dismissal of Yearta’s Claims

       Yearta moves to voluntarily dismiss his claims against

 Defendants.      AOA, Delta Fair, and Belle City do not oppose his

 motion.    Once an opposing party has responded to a complaint,

 “an action may be dismissed at the plaintiff’s request only by

 court order, on terms that the court considers proper.”       Fed. R.

                                   5
Civ. P. 41(a)(2).       “Unless otherwise stated, a Rule 41(a)(2)

dismissal ‘is without prejudice.’”            Noel v. Guerrero, 479 F.

App’x. 666, 668 (6th Cir. 2012).

     Yearta represents that he “has settled all his claims in

his cause of action” and moves for dismissal of all his claims

with prejudice.        (ECF No. 102.)        No party opposes Yearta’s

motion.

     Yearta’s claims are DISMISSED WITH PREJUDICE.

          C. Substitution of AOA and Delta Fair

     AOA and Delta Fair move to be substituted by their insurer,

Liberty, as crossclaimant.        (ECF No. 102-1 at 558–60.)         Belle

City does not object.        (ECF No. 105 at 957.)        AOA and Delta

Fair’s request, made in the body of their memorandum, does not

meet the requirements of Federal Rule of Civil Procedure 25(c).

     Rule 25(c) provides for the substitution of parties when

there has been a transfer of interest after suit is brought.

See 7C Charles Alan Wright et al., Federal Practice & Procedure

§ 1958 (2014) (“Transfer of Interest in Action”); see also United

States    v.   Lacy,   234   F.R.D.   140,   144-45   (S.D.   Tex.   2005)

(subrogated insurer that paid its insured’s claim was entitled

to be substituted pursuant to Rule 25(c)).         Rule 25(c) provides:

     If an interest is transferred, the action may be
     continued by or against the original party unless the
     court, on motion, orders the transferee to be
     substituted in the action or joined with the original


                                      6
     party. The motion must be served as provided in Rule
     25(a)(3).

Fed. R. Civ. P. 25(c).       Rule 25(c) motions must be served “on

nonparties as provided in Rule 4.”      Fed. R. Civ. P. 25(a)(3).

     Because there is no indication that Liberty has been served

with a motion under Rule 25(c), Liberty cannot be substituted

for AOA and Delta Fair.          AOA and Delta Fair’s request for

substitution is DENIED WITHOUT PREJUDICE.

     Rule 25(c) is designed to allow an action to continue

unabated when an interest in the lawsuit has changed hands.            See

Wright et al., supra, § 1958 (“The most significant feature of

Rule 25(c) is that it does not require that anything be done

after an interest has been transferred.            The action may be

continued by or against the original party, and the judgment

will be binding on the successor in interest even though the

successor is not named.”). Post-transfer, the Court may continue

to consider the pending motions addressing AOA and Delta Fair’s

crossclaims against Belle City, and any rulings on those motions

would be binding on Liberty.        At its discretion, however, the

Court   may   order   that   a   transferee   be   substituted   for     a

transferor.   See The Charter Oak Fire Ins. Co. v. SSR, Inc., No.

CV 11-118-HRW, 2015 WL 10890126, at *4 (E.D. Ky. July 13, 2015).

Any such order “is merely a discretionary determination by the




                                    7
trial court that the transferee's presence would facilitate the

conduct of the litigation.”           Wright et al., supra, § 1958.

     AOA    and      Delta     Fair    have     brought     crossclaims    for

indemnification,       defense,       and,    alternatively,      contribution

against Belle City.          (ECF No. 42; ECF No. 96.)           AOA and Delta

Fair seek voluntary dismissal because they are no longer the

real parties in interest to those claims.                 (ECF No. 102-1 at

549.)   They represent that Liberty is now the sole real party in

interest because Liberty has fully settled Yearta’s claims and

paid Yearta on AOA and Delta Fair’s behalf.               (Id.; Aff. of Kathy

Owens, ECF No. 102-9 ¶¶ 7–9.)

     Given those representations, it is not appropriate for the

Court to rule on AOA and Delta Fair’s motion for voluntary

dismissal of claims at this juncture.           Liberty, as the real party

in interest, should be given the opportunity to maintain the

crossclaims    for    indemnification,         defense,    and    contribution

against Belle City if it chooses to do so.                That is especially

true because AOA and Delta Fair have represented that Liberty

intends to pursue those claims.               (See ECF No. 102-1 at 557.)

Liberty’s     presence       would    facilitate   the     conduct   of   this

litigation.    AOA and Delta Fair may file a motion to substitute




                                        8
under Rule 25(c) within fourteen (14) days of the entry of this

Order.

      The Court RESERVES RULING on AOA and Delta Fair’s Motion to

Dismiss their crossclaims against Belle City. The Court RESERVES

RULING on Belle City’s Motion for Summary Judgment against AOA

and Delta Fair.

IV.   Conclusion

      For the foregoing reasons, Yearta’s claims are DISMISSED

WITH PREJUDICE.    The Court RESERVES RULING on AOA and Delta

Fair’s Motion to Dismiss their crossclaims against Belle City.

The Court RESERVES RULING on Belle City’s motion for summary

judgment.   AOA and Delta Fair may file a motion to substitute

under Rule 25(c) within fourteen (14) days of the entry of this

Order.



So ordered this 3rd day of April, 2019.



                                /s/ Samuel H. Mays, Jr.
                               Samuel H. Mays, Jr.
                               UNITED STATES DISTRICT JUDGE




                                9
